Citation Nr: 1703077	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  10-35 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with persistent depressive disorder prior to February 9, 2016, and in excess of 70 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 9, 2016.  

3.  Entitlement to an effective date earlier than February 9, 2016, for the grant of eligibility to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1962 to May 1965.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge in an April 2012 video conference hearing.  The case was previously before the Board in August 2012 when, in part, the Board granted service connection for PTSD with major depressive disorder, and remanded entitlement to TDIU.  In a December 2014 decision, the Board denied entitlement to TDIU.  

The Veteran appealed the Board's December 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2015 Joint Motion for Remand (Joint Motion), the Court vacated the Board's December 2014 decision, and remanded the matter to the Board for further action.  

In July 2015, the Board remanded entitlement to TDIU for additional development, consistent with the June 2015 Joint Motion.  

A June 2016 rating decision granted an increased (70 percent) rating for the Veteran's PTSD with persistent depressive disorder, granted TDIU, and granted eligibility to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35, all effective from February 9, 2016 (date of VA psychiatric examination).  As the maximum rating has not been assigned, the Veteran has continued his appeal, and the claims have been characterized accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).   

Finally, the Board notes that the Veteran's service-connected psychiatric disorder was previously characterized as PTSD with major depressive disorder.  See August 2012 Board Decision (granting service connection for such disorder).  On February 2016 VA psychiatric examination, the examiner diagnosed the Veteran with persistent depressive disorder and PTSD, and explained that the diagnosis of persistent depressive disorder represented a progression of the Veteran's major depressive condition, replaced the prior diagnosis, and more accurately reflected the chronicity of his depressive condition.  The disorder has been recharacterized in accordance with the February 2016 VA psychiatric examination.  

In December 2016, the Veteran and his attorney submitted additional evidence, with a waiver of initial RO consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, a June 2016 rating decision granted an increased (70 percent) rating for the Veteran's PTSD with persistent depressive disorder, granted TDIU, and granted eligibility to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35, all effective from February 9, 2016 (date of VA psychiatric examination).  

In August 2016, the Veteran submitted a timely VA Form 21-0958, Notice of Disagreement, with the June 2016 rating decision.  The RO has not yet issued the Veteran a statement of the case (SOC) regarding his claim for an increased rating and earlier effective dates for PTSD with persistent depressive disorder and eligibility to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35, and must do so on remand.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).   

The Board notes that the VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  

As the Veteran in this case is seeking entitlement to an increased rating for PTSD with persistent depressive disorder, and entitlement to TDIU and eligibility to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35 prior to February 9, 2016, the amended regulations may not be applicable, and the regulations in effect prior to March 24, 2015 may (depending on the evidence) be applicable in this case, and are provided below.  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.   

Furthermore, according to 38 C.F.R. § 3.157(b)(1), receipt of a VA outpatient or hospital examination or admission to a VA hospital can be accepted as an informal claim for increased benefits "when such report[] relate[s] to examination or treatment of a disability for which service-connection has previously been established." 38 C.F.R. § 3.157(b)(1); see MacPhee v. Nicholson, 459 F.3d 1323, 1328 (Fed. Cir. 2006); see also Crawford v. Brown, 5 Vet. App. 33, 35-36 (1993).  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.159(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(2).  A "report of examination or hospitalization" under 38 C.F.R. § 3.157(b) should "indicate that [a] veteran's service-connected disability [has] worsened since the time it was last evaluated." Massie v. Shinseki, 25 Vet. App. 123, 134 (2011).

The regional office is instructed that an effective date for an increased rating should not be assigned mechanically based on the date of a diagnosis.  Rather, all of the facts should be examined to determine the date that the disability first manifested.  Thus, the effective date for an increased rating - as well as for an initial rating or for staged ratings - is predicated on when the increase in the level of disability can be ascertained.  Swain v. McDonald, 27 Vet. App. 219, 224 (2015).  

Additionally, because the Veteran's claims for TDIU and eligibility to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35 prior to February 9, 2016 are inextricably intertwined with the increased rating claim for PTSD with persistent depressive disorder, appellate consideration of entitlement to TDIU and eligibility to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35 prior to February 9, 2016, are deferred pending resolution of the increased rating claim for PTSD with persistent depressive disorder on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1. Issue a SOC addressing the claims for an increased rating and an effective date prior to February 9, 2016, for PTSD with persistent depressive disorder, and eligibility to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35
2. The RO should associate with the claims file outstanding VA treatment records dated since May 2016.  
3. Then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his attorney a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


